Citation Nr: 0203200	
Decision Date: 04/09/02    Archive Date: 04/18/02

DOCKET NO.  99-09 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
status post proximal humeral resection and tumor resection of 
the right shoulder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1980 to 
August 1980.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a July 1998 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied reopening the claim of entitlement to service 
connection for status post proximal humeral resection and 
tumor resection of the right shoulder.  


FINDINGS OF FACT

1.  The July 1996 Board decision, which affirmed the October 
1992, March 1993, July 1993, November 1993, and January 1996 
RO decisions, denied entitlement to service connection for a 
right shoulder disability; the veteran was notified of the 
July 1996 Board decision by letter, and he did not appeal.  

2.  Evidence received since the July 1996 decision is 
duplicative of previously considered evidence or is not 
probative of the issue of entitlement to service connection 
for status post proximal humeral resection and tumor 
resection of the right shoulder.  


CONCLUSIONS OF LAW

1.  The July 1996 Board decision, which denied entitlement to 
service connection for a right shoulder disability, is final.  
38 U.S.C.A. §§ 7104(b), 7252 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 20.1001, 20.1100 (2001).  

2.  The evidence received since the July 1996 Board decision 
is not new and material evidence; the claim of entitlement to 
service connection for status post proximal humeral resection 
and tumor resection of the right shoulder is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.104(a) (2001); 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  VA has also revised the provisions 
of 38 C.F.R. § 3.159 effective November 9, 2000, in view of 
the new statutory changes.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  See Barnett 
v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  It was 
specifically stated in the VCAA that nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See VCAA (codified as amended at 38 U.S.C. § 5103A(f) (West 
Supp. 2001)).  It is noted that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  VA's authority to provide such additional 
assistance is provided by 38 U.S.C. 5103A(g) (West Supp. 
2001) which states that nothing in section 5103A precludes VA 
from providing such other assistance as the Secretary 
considers appropriate.  However, these changes are applicable 
only to claims to reopen filed on or after August 29, 2001.  
See 66 Fed. Reg. 45620, 45628-45629.  Here, the veteran's 
claim was filed prior to August 29, 2001, and, as such, these 
changes are not applicable in the instant case.

The Board acknowledges that VBA Fast Letter No. 01-13 
(February 5, 2001), indicated that, in light of the VCAA, VA 
had a duty to obtain evidence from any new source identified 
by the claimant.  However, it does not appear that the 
appellant has identified any pertinent evidence that has not 
been obtained or requested by the RO.  Further, to the extent 
that VA has a duty to notify, the Board notes that the RO 
advised the appellant that he needed to submit new and 
material evidence to reopen the claim by the July 1998 rating 
decision that declined to reopen the veteran's claim.  The 
subsequent Statement of the Case and Supplemental Statement 
of the Case described the evidence necessary to support the 
claim and explained the reasons for denial.  Accordingly, the 
Board concludes that any duty to assist and duty to notify in 
the instant case has been fulfilled, and that no additional 
assistance to the veteran is required based on the facts of 
the instant case.

The Board observes that the RO initially considered this 
claim on the basis of whether new and material evidence had 
been presented.  The RO later seems to have reopened the 
claim.  Case law provides that prior RO determinations 
concerning new and material evidence are not binding upon the 
Board and directs the Board to address the question of 
whether new and material evidence has been presented, as 
warranted.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); Green v. Brown, 4 Vet. App. 382 (1993).  Moreover, the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  See Elkins v. West, 12 Vet. App. 209 (1999).

An October 1992 rating decision denied entitlement to service 
connection for a right shoulder disability, to include 
synovectomy and removal of a benign cyst, and a March 1993 
hearing officer decision denied entitlement to service 
connection for a right shoulder disability, to include 
aggravation by military service of a preexisting disability.  
Rating decisions in July 1993 and November 1993 confirmed the 
previous denials.  After an April 1995 Board remand to obtain 
additional medical records and a VA examination and medical 
opinion, a January 1996 rating decision denied entitlement to 
service connection for a right shoulder disability.  The July 
1996 Board decision affirmed the previous denials.  

The evidence at the time of the July 1996 Board decision 
included service department records, lay statements, 
testimony from the March 1993 RO hearing, service medical 
records, post-service employment records, treatise evidence, 
Social Security Disability records, and VA and private 
medical records.  

Service department records showed that the veteran served on 
active duty for one month and thirteen days from July 1980 to 
August 1980 and that he was discharged because he did not 
meet procurement medical fitness standards.  

In lay statements and testimony, the veteran asserted that 
the rigors of basic training aggravated a preexisting right 
shoulder disability.  He felt that his right shoulder was 
fine following surgeries in January 1979 and March 1980 
because he passed the April 1980 enlistment physical 
examination.  He contended that his right shoulder began 
hurting in service because his drill instructor would not let 
up on him after he complained of pain while performing push-
ups and pull-ups.  He believed that the drill instructor 
aggravated his right shoulder by repeatedly throwing an M-16 
rifle at his body, which trauma led to multiple surgeries, 
including a botched procedure by a private surgeon.  In 
contrast, his April 1991 and December 1991 statements 
asserted another cause for his current right shoulder 
disability.  He contended that a racist coworker deliberately 
elbowed him in the right shoulder at a post-service job in 
September 1990 and that trauma from that event caused benign 
osteochondrosis in his right shoulder to become malignant 
chondrosarcoma.  

Service medical records showed that the veteran told the 
April 1980 enlistment examiner about his January 1979 surgery 
to remove calcium deposits from his right shoulder.  The 
April 1980 enlistment diagnosis was right shoulder exostoses, 
which were probably naturally occurring; yet, his upper 
extremities were deemed normal.  By August 1980, the veteran 
complained of right upper extremity pain for the past three 
weeks, and the impression was status post surgical repair of 
the right shoulder.  Later in August 1980, the Entrance 
Physical Standards Board found the veteran medically unfit 
for enlistment because of a diagnosis of snapping right 
scapula with questionable osteochondroma of the right scapula 
secondary to a basketball injury and surgical repair in 1979 
and removal of calcific loose bodies in 1980.  

Post-service employment records showed a right shoulder 
injury ten years after service.  An October 1990 work report 
showed that the veteran filed a complaint about an incident 
of harassment that occurred in September 1990.  According to 
the veteran, a racist coworker used foul and abusive language 
while painfully elbowing the veteran at least six times in 
the right shoulder.  The veteran believed that the abuser 
retaliated for recent discipline of his male friend, who had 
spit tobacco on, bumped up against, and propositioned the 
veteran with unwanted advances, which the veteran finally had 
to report to a supervisor.  A May 1991 work status report 
showed that the veteran was terminated from his job while 
receiving medical treatment because he was found physically 
unqualified.  A March 1992 statement from a member of the 
clergy stated that the veteran had expressed concerns several 
times about ongoing harassment at work prior to the September 
1990 incident.  In May 1996, a service friend confirmed 
seeing the drill instructor hit the veteran in the right 
shoulder with an M-16 rifle on several occasions.  

The veteran provided a copy of an excerpt from a medical 
treatise evidence cited by one of his private doctors.  An 
excerpt from Diagnosis of Bone and Joint Disorders, 2nd 
Edition, stated that osteochondromas may be solitary or 
multiple or occur spontaneously or following accidental or 
iatrogenic injury or irradiation.  Social Security Disability 
records showed that the veteran filed claims in April 1991 
and May 1991, which were denied in June 1991 and December 
1991.  

VA and private medical records showed a long history of 
surgeries to remove right shoulder calcium deposits, lesions, 
and cartilage tumors, which were initially benign at a pre-
service surgery in January 1979 and malignant as early as 
March 1980, before service, and as late as January 1982, over 
a year after service.  The veteran underwent excision of 
three calcified masses in the right shoulder in January 1979 
and of a tumor in the humerus in March 1980.  The diagnosis 
was osteochondroma of the right proximal humerus, 
unremarkable in January 1979 and atypical in March 1980 when 
the tumor was large and showed abundant cartilage.  In 
January 1982, the veteran underwent excision of right 
scapular cartilage tumor, which was considered by the January 
1991 private examiner to have been chondrosarcoma.  A January 
1982 private surgeon noted that osteochondroma frequently 
tended to recur locally and stated that, from the morphologic 
point of view, the differentiation between low-grade 
chondrosarcoma and large osteochondroma was not possible.  
The October 1990 diagnosis was chondrosarcoma, Grade I.  
Following an open biopsy and total synovectomy of the right 
shoulder in January 1991, the June 1991 and December 1991 
diagnosis was synovial chondromatosis.  A December 1990 
private computed tomography revealed no evidence of mestastic 
or nodular disease, and an August 1991 private x-ray revealed 
no definite soft tissue mass.  Other diagnoses prior to July 
1996 included degenerative arthritis, bursitis, and 
tendonitis of the right shoulder.  Almost all of the 
examiners acknowledged that the veteran's right shoulder was 
useless and recommended glenohumeral arthrodesis or fusion as 
possible treatments.  

At a June 1994 VA orthopedic conference, a VA examiner 
provided an opinion.  From July 1992 to July 1994, a private 
doctor repeatedly stated that the veteran's right shoulder 
disability was triggered and caused by the September 1990 
workplace injury.  Citing Diagnosis of Bone to Joint 
Disorders, 2nd Edition, the private doctor noted that 1-2 
percent of benign osteochondroma were very sensitive and 
became malignant as a result of irritation or direct trauma.  
Because the veteran's right shoulder malignancy occurred at 
the exact site of the September 1990 trauma, as confirmed by 
private x-ray in 1991, the private doctor opined that the 
trauma did probably incite benign osteochondroma into 
becoming malignant chondrosarcoma, which then led to multiple 
surgeries to remove rotator cuffs and all other affected 
tissues.  In October 1995, another VA examiner provided an 
opinion.  

After considering all the evidence of record in July 1996, 
the Board denied entitlement to service connection for a 
right shoulder disability because it found no increase in 
severity of the preexisting right shoulder disability in 
service.  The Board decision became final because the veteran 
was notified of the July 1996 decision by letter, and he did 
not appeal.  38 U.S.C.A. § 7104(b), 7252; 38 C.F.R. §§ 
20.1001, 20.1100.  He did file an application to reopen the 
claim in October 1997.  The July 1998 rating decision denied 
reopening the claim, and the veteran perfected a timely 
appeal.  

New and material evidence has not been submitted to reopen 
the claim.  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) 
(2001); 66 Fed. Reg. 45,620 (August 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The only new evidence submitted since July 1996 includes lay 
statements, testimony from the December 2001 Board hearing, 
and VA and private medical records.  

Of the lay statements and testimony since July 1996, only two 
statements are new.  The veteran now contends that carrying a 
backpack during boot camp aggravated his preexisting right 
shoulder disability and that the pre-service surgeries had 
nothing to do with incurrence of a new right shoulder 
disability in service.  Although they may be sincere, these 
statements are not material because the veteran is a lay 
person.  Consequently, he is not competent to make a medical 
diagnosis or to render a medical opinion relating a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  See Moray v. Brown, 5 Vet. App. 211 
(1993) (lay assertions on medical causation do not constitute 
material evidence to reopen a previously denied claim).  

The other lay statements and testimony are not material 
because they duplicate pre-July 1996 assertions that a right 
shoulder disability was aggravated in service.  Id.  The 
veteran again states that he initially injured his right 
shoulder while playing basketball in 1979.  He again contends 
that he was deemed sound at enlistment and suffered right 
shoulder pain in service after performing push-ups and pull-
ups and getting hit with the M-16 rifle thrown by his drill 
instructor.  The copies of VA regulations, previous rating 
actions, and service department records submitted since July 
1996 are not material because they duplicate regulations, 
including 38 C.F.R. § 3.102, already before the Board in July 
1996 or duplicate documents already of record in July 1996.  

The VA and private medical records since July 1996 are not 
material because they duplicate pre-July 1996 diagnoses of 
status post proximal humeral resection and tumor resection or 
repeat the previously documented history of osteochondroma 
and chondrosarcoma.  The March 1999 note of an old injury to 
the right shoulder in service is not material.  The March 
1999 record merely appears to transcribe the veteran's 
history, without specifying any diagnosis, for the purpose of 
referral to an orthopedic specialist.  A bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  Grover v. West, 12 Vet. App. 109, 112 
(1999).  Further, the subsequent specialist report in the 
following month provided an assessment of a particular 
disability and did not further relate such disorder to 
service.  Id.  Thus, the March and April 1999 medical reports 
are not new and material.  The other medical evidence 
submitted since July 1996 duplicates service medical records 
and post-service medical records already of evidence in July 
1996.  Duplicate evidence may not be new and material.  
38 C.F.R. § 3.156.  

The claim is not reopened because the evidence received since 
July 1996 is duplicative of previously considered evidence or 
is not probative of the issue of entitlement to service 
connection for status post proximal humeral resection and 
tumor resection of the right shoulder.  


ORDER

New and material evidence not having been submitted, the 
claim is not reopened, and entitlement to service connection 
for status post proximal humeral resection and tumor 
resection of the right shoulder remains denied.  



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

